UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9961 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-3775816 (I.R.S. Employer Identification No.) 19001 S. Western Avenue Torrance, California (Address of principal executive offices) 90509 (Zip Code) Registrant's telephone number, including area code:(310) 468-1310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Nox As of July 31, 2007, the number of outstanding shares of capital stock, par value $10,000 per share, of the registrant was 91,500, all of which shares were held by Toyota Financial Services Americas Corporation. Reduced Disclosure Format The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. TOYOTA MOTOR CREDIT CORPORATION FORM 10-Q For the quarter ended June 30, 2007 INDEX Part I 3 Item 1 Financial Statements 3 Consolidated Balance Sheet 3 Consolidated Statement of Income 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 38 Item 4T Controls and Procedures 38 Part II 39 Item 1 Legal Proceedings 39 Item 1A Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Submission of Matters to a Vote of Security Holders 39 Item 5 Other Information 39 Item 6 Exhibits 39 Signatures 40 Exhibit Index 41 -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED BALANCE SHEET (Dollars in millions) (Unaudited) June 30, 2007 March 31, 2007 ASSETS Cash and cash equivalents $2,253 $1,329 Investments in marketable securities 1,495 1,465 Finance receivables, net 49,178 47,862 Investments in operating leases, net 17,274 16,493 Other assets 2,393 2,219 Total assets $72,593 $69,368 LIABILITIESANDSHAREHOLDER'S EQUITY Debt $61,162 $58,529 Deferred income taxes 3,273 3,153 Other liabilities 2,878 2,621 Total liabilities 67,313 64,303 Commitments and contingencies (See Note 10) Shareholder's equity: Capital stock, $10,000 par value (100,000 shares authorized; 91,500 issued and outstanding) 915 915 Accumulated other comprehensive income 63 52 Retained earnings 4,302 4,098 Total shareholder's equity 5,280 5,065 Total liabilities and shareholder's equity $72,593 $69,368 See Accompanying Notes to Consolidated Financial Statements. -3- TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF INCOME (Dollars in millions) (Unaudited) Three Months Ended June 30, 2007 June 30, 2006 Financing revenues: Operating lease $1,029 $818 Direct finance lease 21 30 Retail financing 701 544 Dealer financing 164 130 Total financing revenues 1,915 1,522 Depreciation on operating leases 761 605 Interest expense 624 500 Net financing revenues 530 417 Insurance earned premiums and contract revenues 92 79 Investment and other income 46 20 Net financing revenues and other revenues 668 516 Provision for credit losses 102 66 Expenses: Operating and administrative 197 172 Insurance losses and loss adjustment expenses 38 33 Total provision for credit losses and expenses 337 271 Income before provision for income taxes 331 245 Provision for income taxes 127 76 Net income $204 $169 See Accompanying Notes to Consolidated Financial Statements. -4- TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (Unaudited) Three Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income $204 $169 Adjustments to reconcile net income to net cash provided by operating activities: Non-cash impact of hedging activities (94) (35) Depreciation and amortization 913 728 Recognition of deferred income (201) (147) Provision for credit losses 102 66 (Increase) in other assets (40) (36) Increase in amounts held under reciprocal collateral arrangements 45 93 Increase in deferred income taxes 113 467 Increase (decrease) in other liabilities 62 (339) Net cash provided by operating activities 1,104 966 Cash flows from investing activities: Purchase of investments in marketable securities (261) (112) Disposition of investments in marketable securities 248 224 Acquisition of finance receivables (6,374) (5,158) Collection of finance receivables 4,692 4,010 Acquisition of direct finance leases (37) (43) Collection of direct finance leases 135 193 Net change in wholesale receivables 196 (119) Acquisition of investments in operating leases (2,243) (2,563) Disposals of investments in operating leases 755 726 Net cash used in investing activities (2,889) (2,842) Cash flows from financing activities: Proceeds from issuance of debt 6,477 4,413 Payments on debt (3,933) (2,585) Net change in commercial paper 166 521 Net advances to TFSA (1) - Net cash provided by financing activities 2,709 2,349 Net increase in cash and cash equivalents 924 473 Cash and cash equivalents at the beginning of the period 1,329 815 Cash and cash equivalents at the end of the period $2,253 $1,288 Supplemental disclosures Interest paid $683 $480 Income taxes (received) paid ($53) ($10) See Accompanying Notes to Consolidated Financial Statements. -5- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Interim Financial Data The information furnished in these unaudited interim financial statements for the three months ended June 30, 2007 and 2006 has been prepared in accordance with generally accepted accounting principles in the United States.In the opinion of management, the unaudited financial information reflects all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the interim periods presented.The results of operations for the three months ended June 30, 2007 do not necessarily indicate the results that may be expected for the full year. These financial statements should be read in conjunction with the Consolidated Financial Statements, significant accounting policies, and other notes to the Consolidated Financial Statements included in Toyota Motor Credit Corporation’s 2007 Annual Report to the Securities and Exchange Commission on Form 10-K.References herein to “TMCC” denote Toyota Motor Credit Corporation, and references herein to “we”, “our”, and “us” denote Toyota Motor Credit Corporation and its consolidated subsidiaries. New Accounting Standards In September 2006, the Financial Accounting Standards Board(“FASB”) issued Statement of Financial Accounting Standards (“SFAS”)No. 157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The standard provides a consistent definition of fair value which focuses on exit price and prioritizes, within a measurement of fair value, the use of market-based inputs over specific entity inputs.The standard establishes a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability as of the measurement date.SFAS 157 is effective for us as of April 1, 2008.We are currently evaluating the impact of adopting SFAS 157 and are unable to estimate its impact, if any, on our consolidated financial statements at this time. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 (“SFAS 159”), which is effective for us as of April 1, 2008. This standard provides an option to irrevocably elect fair value as an alternative measurement for selected financial assets, financial liabilities, unrecognized firm commitments, and written loan commitments. Under SFAS 159, fair value would be used for both the initial and subsequent measurement of the designated assets, liabilities, and commitments, with the changes recognized in earnings. We are currently evaluating the impact of adopting SFAS 159 and are unable to estimate its impact, if any, on our consolidated financial statements at this time. Accounting Standards Adopted In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets” (“SFAS 156”), which amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This statement is effective for us as of April 1, 2007. We adopted SFAS 156 as of April 1, 2007 and it did not have a material impact on our consolidated financial statements. -6- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Interim Financial Data (Continued) In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109”(“FIN48”), which clarifies the accounting for uncertainty in tax positions.This Interpretation requires that we recognize in our financial statements, the impact of a tax position, if that position is more likely than not to be sustained on audit, based on the technical merits of the position.FIN 48 is effective for us as of April 1, 2007.We adopted FIN 48 as of April 1, 2007 and it did not have a material impact on our consolidated financial statements. Refer to Note 11- Income Taxes for information related to FIN 48. -7- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2 – Finance Receivables, Net Finance receivables, net consisted of the following (dollars in millions): June 30, March 31, 2007 2007 Retail receivables $40,265 $38,785 Direct finance leases 686 778 Dealer financing 8,803 8,868 49,754 48,431 Deferred origination costs 694 684 Unearned income (775) (760) Allowance for credit losses (495) (493) Finance receivables, net $49,178 $47,862 Note 3 – Investments in Operating Leases, Net Investments in operating leases, net consisted of the following (dollars in millions): June 30, March 31, 2007 2007 Vehicles $21,521 20,448 Equipment and other 861 844 22,382 21,292 Deferred origination fees (51) (47) Deferred income (396) (404) Accumulated depreciation (4,595) (4,287) Allowance for credit losses (66) (61) Investments in operating leases, net $17,274 16,493 -8- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 – Allowance for Credit Losses The following table provides information related to our allowance for credit losses on finance receivables and investments in operating leases for the three months ended June 30, 2007 and 2006 (dollars in millions): June 30, 2007 June 30, 2006 Allowance for credit losses at beginning of period $554 $530 Provision for credit losses 102 66 Charge-offs, net of recoveries1 (95) (71) Allowance for credit losses at end of period $561 $525 1
